Title: To John Adams from Samuel Allyne Otis, 16 June 1791
From: Otis, Samuel Allyne
To: Adams, John



Sir
Philadelphia June 16th 1791

I do myself the honor to enclose you two Journals of Senate one same “ H of Reps. two copies of the laws } 3d Sess:
Also a package from Fenno the printer.  The laws with Marginal notes, the third Sess: I have not been furnished with by the Secy of State.  Whenever I am they shall be sent.
I hope this will find you, your good lady & family all well.  We have had the pleasure to see Mr. Smith in Philada:, he is in health and Spirits.
Mrs Otis joins me in best respects to your good Lady & family—
I am / Sir / very respectfully / your most hum Sert
Sam. A Otis